Title: From George Washington to Brigadier General William Smallwood, 11 August 1779
From: Washington, George
To: Smallwood, William


        
          Dr Sir
          West point August the 11: 1779
        
        I transmit You three Letters No. 1—2 & 3 from Mr Bedlow at New Windsor—by which you will perceive the conduct of which Mr Geery One of the Assistant Clothiers at Newburg, is suspected or said to be guilty. As I am determined to inquire into all such practices and to prevent them as far as possible—I must request the favor of you as you are at Windsor to send for Aaron Fairchild, who is mentioned in Mr Belknap’s Letter No. 4 as a Waiter to Geery—and examine him as to the Goods & the time of delivery; and I must farther request that after this, you will desire Mr Hanson in my name who seems to be superior in the Cloathing business to Geery, to shew you his Entries of Issues about that time—that you may see whether any and what Articles are charged to Geery. If you are satisfied that he has had the bulk of the Articles mentioned in the Letters—you will direct him whether they are charged or not in positive and explicit Terms to return them to the Store. In such case it will have been a high piece of presumption & arrogance in him to say no worse—when the whole line of Officers were in such distress for Necessaries to help himself so lavishly. Mr Belknap seems rather to wish that he may not be called upon in this affair—and you will indulge him if you find you can make the necessary inquiries without him. I am Dr Sir with great regard & esteem Yr Most Obedt sert
        
          G. Washington
        
      